DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-13 were originally filed November 5, 2019.
	The preliminary amendment received November 5, 2019 amended claims 9-12.
	The amendment received June 21, 2021 amended claims 1, 3, and 12.
	Claims 1-13 are currently pending.
	Claims 1, 3, 5, 11, and 12 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, VEGF-A, retinal vessel, intraocular injection, recombinant norrin, and bringing a dye into contact with the retinal vessel cells after the allowing sufficient time for said norrin to modulate gene expression as the species in the reply filed on January 6, 2021. Claims 2, 4, 6-10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Please note: several elections were elections of subgenus instead of single, specific species, therefore, the subgenus was searched.
Claim Interpretation
	The “decreasing gene expression of at least one gen of BMP2, CLCL6, IL12B, SELPLG, CXCL1, COL18A1, CPB2, NPR1, CLDN5, CLD3, PIGF, BDNF, CNTF, VEGF-A, CAM-1, PGF, FOX-01, FOX-04, PDGFB, TGFA, HGF, VE-Cadherin, or PLAU with norrin to simultaneously suppress VEGF binding, decrease production of vascular endothelial growth factor A, and stimulate of tight junction and adherens junction protein expression in a cell of the vascular barrier” is considered functional language only. "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, exposing norrin to any vasculature barrier reads on the present claims.
Priority
	The present application is a 371 (National Stage) of PCT/US2018/031355 filed May 7, 2018 which claims the benefit of 62/501,940 filed May 5, 2017.
Withdrawn Objections
The objection to the disclosure regarding the first line of the specification is withdrawn in view of the amendment received June 21, 2021.

The objection to claim 1 regarding “the vasculature” in line 2 is withdrawn in view of the amendment received June 21, 2021.

The objection to claim 3 is withdrawn in view of the amendment received June 21, 2021.




New Objection Necessitated by Amendment
Claim Objections
Claim 1 is objected to because of the following informalities: “stimulate of” in line 10 should read either “stimulate” or “stimulation of”. Appropriate correction is required.
Withdrawn Rejections
The rejection of claims 1, 3, 5, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Drenser U.S. Patent 2010/0239499 published September 23, 2010 is withdrawn in view of the amendment received June 21, 2021.

The rejection of claims 1, 3, 5, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Drenser U.S. Patent 2010/0239499 published September 23, 2010 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the amendment received June 21, 2021.
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015.
For present claims 1, 3, 5, and 11, Xu et al. teach methods of administering recombinant norrin and a VEGF antagonist or inhibitor (i.e. anti-VEGF agent) intraocularly to inhibit angiogenesis and edema (please refer to the entire specification particularly the abstract; paragraphs 3, 5-7, 9, 11-27, 31, 32, 34, 35, 87, 101, 111, 123-138, 144-190, 197-216; Table 1; Example; claims 74-77, 89, and 101-103). Xu et al. also teach utilizing fluorescence (please refer to the entire specification particularly paragraphs 34, 35).
Therefore, the teachings of Xu et al. anticipate the present method.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Xu et al. for claims 1, 3, 5, and 11 were considered but are not persuasive for the following reasons.
	Applicants contend that Xu et al. does not teach administering an anti-VEGF agent or the various functional limitations regarding exposing the vascular barrier to norrin.
	Applicants’ arguments are not convincing since the teachings of Xu et al. anticipate the method of the instant claims. Xu et al. teach administering VEGF antagonists or inhibitors (i.e. anti-VEGF agent) and edema (please refer to the entire specification particularly paragraphs 5, 159, 207, 210, 216; claims 74-77, 89, and 101-103).
	The “decreasing gene expression of at least one gen of BMP2, CLCL6, IL12B, SELPLG, CXCL1, COL18A1, CPB2, NPR1, CLDN5, CLD3, PIGF, BDNF, CNTF, VEGF-A, CAM-1, PGF, FOX-01, FOX-04, PDGFB, TGFA, HGF, VE-Cadherin, or PLAU with norrin to simultaneously suppress VEGF binding, decrease production of vascular endothelial growth factor A, and stimulate of tight junction and adherens junction protein expression in a cell of the vascular barrier” is considered functional language only. "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, exposing norrin to any vasculature barrier reads on the present claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220.
For present claims 1, 3, 5, and 11, Xu et al. teach methods of administering recombinant norrin and a VEGF antagonist or inhibitor (i.e. anti-VEGF agent) intraocularly to inhibit angiogenesis and edema (please refer to the entire specification particularly the abstract; paragraphs 3, 5-7, 9, 11-27, 31, 32, 34, 35, 87, 101, 111, 123-138, 144-190, 197-216; Table 1; Example; claims 74-77, 89, and 101-103). Xu et al. also teach utilizing fluorescence (please refer to the entire specification particularly paragraphs 34, 35).
While Xu et al. teach utilizing fluorescence to track norrin expression after administration, Xu et al. do not specifically teach bringing a dye into contact with the retinal vessel after allowing sufficient time for norrin to modulate gene expression.
For present claim 12, Patel et al. teach utilizing fluorescent dye to look at blood vessels in the retina of patients with retinal conditions/diseases (please refer to the entire reference particularly the abstract; Introduction).
The claims would have been obvious because a particular known technique (i.e. fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Xu et al. and Patel et al. for claims 1, 3, 5, 11, and 12 were considered but are not persuasive for the following reasons.
	Applicants contend that Xu et al. does not teach administering an anti-VEGF agent or the various functional limitations regarding exposing the vascular barrier to norrin.
	Applicants’ arguments are not convincing since the teachings of Xu et al. and Patel et al. render the method of the instant claims prima facie obvious. 
Xu et al. teach administering VEGF antagonists or inhibitors (i.e. anti-VEGF agent) and edema (please refer to the entire specification particularly paragraphs 5, 159, 207, 210, 216; claims 74-77, 89, and 101-103).
	The “decreasing gene expression of at least one gen of BMP2, CLCL6, IL12B, SELPLG, CXCL1, COL18A1, CPB2, NPR1, CLDN5, CLD3, PIGF, BDNF, CNTF, VEGF-A, CAM-1, PGF, FOX-01, FOX-04, PDGFB, TGFA, HGF, VE-Cadherin, or PLAU with norrin to simultaneously suppress VEGF binding, decrease production of vascular endothelial growth factor A, and stimulate of tight junction and adherens junction protein expression in a cell of the vascular barrier” is considered functional language only. "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, exposing norrin to any vasculature barrier reads on the present claims.
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Drenser U.S. Patent 2010/0239499 published September 23, 2010; Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015; and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220.
For present claims 1, 3, 5, 11, and 12, Drenser teaches methods of administering recombinant norrin intraocularly to treat vascular diseases including edema (please refer to the entire specification particularly the abstract; paragraphs 1, 8, 10, 13, 21-23, 27, 32-39, 43, 45-49, 60, 61; Examples). Drenser also teaches measuring at least one parameter indicative of physiological activity in a subject including vascular regression (please refer to the entire specification particularly paragraph 8). Drenser teaches utilizing fluorescence (please refer to the entire specification particularly paragraphs 13, 61).
While Drenser teaches supplementing norrin administration with one or more agents (see paragraph 30), Drenser does not specifically teach administering an anti-VEGF agent.
For present claims 1, 3, 5, and 11, Xu et al. teach methods of administering recombinant norrin and a VEGF antagonist or inhibitor (i.e. anti-VEGF agent) intraocularly to inhibit angiogenesis and edema (please refer to the entire specification particularly the abstract; paragraphs 3, 5-7, 9, 11-27, 31, 32, 34, 35, 87, 101, 111, 123-138, 144-190, 197-216; Table 1; Example; claims 74-77, 89, and 101-103). Xu et al. also teach utilizing fluorescence (please refer to the entire specification particularly paragraphs 34, 35).
While Drenser teaches utilizing fluorescence to track norrin expression after administration, Drenser does not specifically teach bringing a dye into contact with the retinal vessel after allowing sufficient time for norrin to modulate gene expression.
For present claim 12, Patel et al. teach utilizing fluorescent dye to look at blood vessels in the retina of patients with retinal conditions/diseases (please refer to the entire reference particularly the abstract; Introduction).
The claims would have been obvious because a particular known technique (i.e. coadministration of norrin with VEGF antagonists or inhibitors and fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Maintained and/or Modified* Rejections
*wherein the modification is due to the claim amendments received June 21, 2021
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11 of copending Application No. 16/214,225 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220. Copending Application No. 16/214,225 and the present application are drawn to methods of exposing retinal tissue to norrin wherein Xu et al. teach administration of VEGF antagonists or inhibitors with norrin and Patel et al. teach fluorescein angiography.
The claims would have been obvious because a particular known technique (i.e. coadministration of norrin with VEGF antagonists or inhibitors and fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 5, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,799,557 in view of Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220. U.S. Patent No. 10,799,557 and the present application are drawn to methods of exposing vascular membranes to norrin and anti-VEGF agents wherein Patel et al. teach fluorescein angiography.
The claims would have been obvious because a particular known technique (i.e. fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 3, 5, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,703,787 in view of Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220. U.S. Patent No. 10,703,787 and the present application are drawn to methods of exposing retinal vessels to norrin and an anti-VEGF agent wherein Patel et al. teach fluorescein angiography.
The claims would have been obvious because a particular known technique (i.e. fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 3, 5, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,669,321 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220. U.S. Patent No. 10,669,321 and the present application are drawn to methods of exposing retinal vessels to norrin wherein Xu et al. teach administration of VEGF antagonists or inhibitors with norrin and Patel et al. teach fluorescein angiography.
The claims would have been obvious because a particular known technique (i.e. coadministration of norrin with VEGF antagonists or inhibitors and fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 3, 5, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,206,978 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220. U.S. Patent No. 10,206,978 and the present application are drawn to methods of exposing vascular membranes to norrin wherein Xu et al. teach administration of VEGF antagonists or inhibitors with norrin and Patel et al. teach fluorescein angiography.
The claims would have been obvious because a particular known technique (i.e. coadministration of norrin with VEGF antagonists or inhibitors and fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 3, 5, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,202,429 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220. U.S. Patent No. 10,202,429 and the present application are drawn to methods of exposing retinal vessels to norrin wherein Xu et al. teach administration of VEGF antagonists or inhibitors with norrin and Patel et al. teach fluorescein angiography.
The claims would have been obvious because a particular known technique (i.e. coadministration of norrin with VEGF antagonists or inhibitors and fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 3, 5, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,504,649 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220. U.S. Patent No. 9,504,649 and the present application are drawn to methods of exposing the retina to norrin wherein Xu et al. teach administration of VEGF antagonists or inhibitors with norrin and Patel et al. teach fluorescein angiography.
The claims would have been obvious because a particular known technique (i.e. coadministration of norrin with VEGF antagonists or inhibitors and fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 3, 5, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,114,078 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220. U.S. Patent No. 9,114,078 and the present application are drawn to methods of exposing the retina to norrin wherein Xu et al. teach administration of VEGF antagonists or inhibitors with norrin and Patel et al. teach fluorescein angiography.
The claims would have been obvious because a particular known technique (i.e. coadministration of norrin with VEGF antagonists or inhibitors and fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658